Mr. Justice Dibell delivered the opinion of the court. 5. Bills and notes, § 462*—when instruction as to liability of maker not erroneous. An instruction in an action on a note, to the effect that if the jury believed from the evidence that it was executed by the maker, delivered to the payee and had not been paid, that they should find for the plaintiff in such amount, if any, as from the evidence they found to be due, held not erroneous. 6. Trial, § 34*—when presence on bench of judge formerly of counsel not prejudicial. The fact that a judge of a Circuit Court, who was formerly of counsel for the plaintiff, came into the court room during the trial, went upon the bench and spoke to the presiding judge, held not prejudicial to the defendant where neither the length of such conversation nor the subject thereof appeared.